Citation Nr: 1045851	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  03-28 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for skin condition(s) 
of the scrotal and/or shoulder areas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of March 
2003, which found that new and material evidence had not been 
received to reopen the previously denied claim for service 
connection for lichen simplex chronicus of the scrotal area with 
a history of tinea versicolor of the shoulders.  Because, 
however, the claim is not limited to a specific diagnosis, the 
Board has rephrased the issue as skin condition(s) of the scrotal 
and/or shoulder areas.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In September 2005, the veteran appeared at a Board 
hearing held at the RO (i.e., Travel Board hearing).  The 
Veterans Law Judge who conducted that hearing is no longer with 
the Board, but the Veteran did not respond to an October 2010 
letter notifying him of that fact and affording him the 
opportunity to testify at another hearing.  

The issue of service connection for skin condition(s) of the 
scrotal and/or shoulder areas is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

Evidence received since the March 1991 rating decision denying 
skin condition(s) of the scrotal and/or shoulder areas includes 
evidence which relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
for service connection for skin condition(s) of the scrotal 
and/or shoulder areas.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen previously denied 
claims for service connection for skin condition(s) of the 
scrotal and/or shoulder areas.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  In view of the outcome of this matter, 
for the purpose of addressing whether new and material evidence 
has been received to reopen the previously denied claim, 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010)) need not be discussed. 

Service connection for skin condition(s) of the scrotal and/or 
shoulder areas was denied in several final prior rating 
decisions, beginning in October 1984, an most recently in March 
1991.  The Veteran did not appeal those decisions, and they are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202 (2010).  If, however, new and material evidence is 
received with respect to a claim which has been disallowed, the 
claim will be reopened, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991). 

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In considering whether there is 
"new and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.  

Evidence of record at the time of the last final decision 
included service treatment records, which showed that in July 
1968, the Veteran sought treatment for a fever blister and 
itching in the groin area.  Complaints including testicular 
tenderness were noted in December 1968 and January 1969, although 
no skin complaints or abnormalities were noted.  In June 1969, 
tinea versicolor over both shoulders was noted.  The separation 
examination was performed a week later, and on the report of 
medical history, the Veteran responded "No" to the question of 
whether he had now, or had ever had, "skin diseases."  On 
examination, the skin was reported as normal.  

Also of record were post-service medical records, which showed 
that in April and June, 1990, the Veteran complained of an 
intermittent rash in the scrotal area since 1969.  On a VA 
examination in November 1990, the Veteran stated that beginning 
in 1969 he developed severe pruritus around the rectal area which 
had gradually spread around to involve the scrotum and inguinal 
area.  He stated that he had this more or less continuously since 
that time, sometimes with dermatitis, and sometimes with just 
pruritus.  On examination, the Veteran had lichen simplex 
chronicus in the scrotal area with no evidence of inguinal 
dermatitis on the rectum that that time.  Although there was 
possible vesicular dyshidrosis of the hands also noted at that 
time, no complaints or abnormal findings pertaining to the skin 
of the shoulders were noted.  

The prior denials of the Veteran's claim were on the grounds that 
service treatment records did not show any dermatitis in the 
scrotal area; that the tinea versicolor shown on the shoulders 
was not subsequently shown; and that the Veteran did not have any 
Vietnam service, and, thus, no presumptive exposure to Agent 
Orange.  

Evidence received since the last final decision includes the 
Veteran's statements of continuity of symptomatology concerning 
his groin rash, but such statements had been of record at the 
time of the prior decision.  Also added to the record were VA 
treatment records showing a dry and pruritic condition with mild 
flaking on the upper back in April 2004.  Dermatology clinic 
records dated in 2009 and 2010 show that the Veteran had very 
xerotic skin on the back, arms, and chest, initially diagnosed as 
chronic macular amyloid, although the most recent biopsy of 
record, in May 2010, does not appear to have resulted in this 
diagnosis.  Nevertheless, the medical evidence of a chronic skin 
condition of the upper back/shoulder area, when considered with 
the skin condition of the shoulders noted in service, relates to 
an unestablished fact necessary to substantiate the claim, 
namely, the presence of a current disability, and raises a 
reasonable possibility of substantiating the claim.  Hence, the 
claim is reopened with the submission of new and material 
evidence, and VA must review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.  In this regard, 
although the medical evidence currently of record does not 
establish that the Veteran's claimed scrotal/groin skin condition 
and the shoulder/back skin condition are of common etiology, both 
the Veteran and the VA have, since the first decision in 1984, 
considered the claim as a single issue, and a common etiology 
cannot be ruled out based on the evidence of record.  Therefore, 
the Board considers the claim for skin condition(s) of the 
scrotal and/or shoulder areas to be reopened, whether or not the 
conditions, if present, are ultimately found to be of common 
etiology.


ORDER

New and material evidence to reopen the claim for service 
connection for skin condition(s) of the scrotal and/or shoulder 
areas has been received; to that extent only, the appeal is 
granted.


REMAND

Because the claim for service connection for skin condition(s) of 
the scrotal and/or shoulder areas has been reopened with the 
submission of new and material evidence, additional assistance in 
developing evidence pertinent to the veteran's claim must be 
provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  Specifically, he must be provided a VA 
examination, with nexus opinion, which includes a claims file 
review by the examiner.  See Locklear v. Nicholson, 20 Vet. App. 
410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology 
examination to determine whether he has 
chronic skin condition(s) of the scrotal 
and/or shoulder areas, and, if so, whether 
any such condition is of service origin.  The 
entire claims folder and a copy of this 
REMAND must be made available to the examiner 
prior to the examination.  It is essential 
that the examiner provides a complete 
medical rationale for any opinion 
provided.  It would be helpful if the 
physician would use the following language, 
as may be appropriate: "more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there 
is a less than 50% likelihood).  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility." 
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service connection 
for skin condition(s) of the scrotal and/or 
shoulder areas, under all applicable theories 
of entitlement (i.e., service onset and based 
on claimed Agent Orange or other chemical 
exposure).  If the claim remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and afforded an 
opportunity to respond, before the case is 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


